Citation Nr: 1803044	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1968.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran was last afforded a VA examination for his service-connected PTSD in October 2014 and recent evidence indicates that his symptomatology may have worsened.  For example, during his December 2016 hearing, the Veteran testified that his wife has to take him to his medical appointments because he is unable to drive himself because he is easily angered while driving.  He also testified that he cannot concentrate on simple tasks and does not have control of his emotions.  His wife testified that he has trouble with daily functioning, that he is very hard to manage, and does not want to socialize, even with family.  The wife also stated in a December 2016 letter that the Veteran does not remember his own address or phone number.  In light of the evidence suggesting that the Veteran's service-connected PTSD may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his PTSD.

Further, at the December 2016 hearing, the Veteran reported that he was being prescribed medication for his PTSD from a hospital in Loma Linda.  The Veteran indicated that VA had obtained these records, however a review of the record indicates that these records are not associated with his file.  Therefore, the AOJ should obtain all outstanding records and associate them with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his psychiatric disorder and obtain any identified records, to include records from Loma Linda from February 2015.

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




